Christopher Andrew Linz v. Montgomery County, Maryland, No. 1289, September Term,
2021. Opinion by Eyler, Deborah S., J.

RULES 2-341(c), AMENDMENTS TO PLEADINGS, 2-201, REAL PARTY IN
INTEREST, 2-211(a), COMPULSORY JOINDER - - RELATION BACK
DOCTRINE - - ACTION AGAINST GOVERNMENT ENTITY FOR
NEGLIGENCE IN USE OF GOVERNMENT OWNED OR LEASED VEHICLE,
COURTS AND JUDICIAL PROCEEDINGS ARTICLE § 5-524 AND
TRANSPORTATION ARTICLE § 17-107(c) - - ACTIONS FOR NEGLIGENCE
UNDER LOCAL GOVERNMENT TORT CLAIMS ACT, CJP § 5-301 ET SEQ.
AGAINST COUNTY EMPLOYEE - - INDEMNITY PROVISION OF LGTCA.

       Mr. Linz was injured in automobile accident with a vehicle owned by
Montgomery County (County) and driven by police officer Michael J. Chindblom.
Within the limitations period, Mr. Linz sued the County for negligence. After limitations
had expired, Mr. Linz moved to amend his complaint to substitute Officer Chindblom for
the County as the sole defendant, on the basis that he had sued the County instead of the
officer based on a misnomer, under Rule 2-341(c), and therefore the amended complaint
would relate back to the filing time of the original complaint. The circuit court denied
the motion and a subsequent motion for reconsideration, concluding that there was not a
misnomer, and the relation back doctrine would not apply. After a final judgment was
entered, Mr. Linz appealed.

Held: The circuit court did not abuse its discretion by denying the motions to amend and
for reconsideration. The relation back doctrine did not apply and therefore the action
against Officer Chindblom was time-barred.

        The relation back doctrine has been applied when there has been a misnomer in
the name of a party; the complaint is being amended to correct the misnomer; the “new”
party was the intended party all along; and the “new” party was on notice of the claim
during the limitations period. In addition, it has been applied to add a real party in
interest or to join a party subject to compulsory joinder, also when the “new” party was
the intended party from the beginning and was on notice during the limitations period.

       The undisputed facts surrounding the accident and the filing of the complaint do
not support that Mr. Linz mistakenly sued the County instead of Officer Chindblom.
Before filing suit, he knew that the officer had caused the accident and was an employee
of the County. The language of the complaint made clear that Mr. Linz did not confuse
Officer Chindblom with the County. There was not a misnomer under Rule 2-341(c) that
would justify application of the relation back doctrine. In addition, Officer Chindblom
was not a real party in interest or subject to compulsory joinder, under Rules 2-201 and 2-
211(a), respectively.
        The existence of two “critical factors” discussed in the relation back cases - - that
the “new” party was the intended party all along and that the “new” party had notice of
the claim within the limitations period - - are not by themselves, without satisfaction of
the amendment, real party in interest, or compulsory joinder rules, a basis to apply the
relation back doctrine. Even if they were, the undisputed facts do not show that Officer
Chindblom was the intended defendant. In addition to Mr. Linz’s understanding that the
officer and the County were not one and the same, counsel for Mr. Linz misunderstood
that in a suit filed against the County only, the County would be vicariously liable for all
damages caused by Officer Chindblom. On the contrary, the County only partially
waived its governmental immunity for injuries caused by negligent use of its automobile
in the course of serving the County, up to $30,000. If Officer Chindblom had been sued,
the indemnity provision of the Local Government Tort Claims Act would have made the
County responsible for paying a judgment against him for compensatory damages, up to
$400,000. He was not sued, however, and a misunderstanding of the immunity and
indemnity laws is not a basis to apply the relation back doctrine to a late-filed complaint.
Finally, even if the officer knew, during the limitations period, that a suit might be filed
against him, that knowledge alone was not a basis to eliminate the effect of the statute of
limitations or to apply the relation back doctrine.
Circuit Court for Montgomery County
Case No.: 483332V
                                                                                                   REPORTED

                                                                                     IN THE COURT OF SPECIAL APPEALS

                                                                                                 OF MARYLAND

                                                                                                     No. 1289

                                                                                               September Term, 2021

                                                                                   ______________________________________


                                                                                         CHRISTOPHER ANDREW LINZ

                                                                                                         v.

                                                                                    MONTGOMERY COUNTY, MARYLAND


                                                                                   ______________________________________

                                                                                         Reed,
                                                                                         Beachley,
                                                                                         Eyler, Deborah S.,
                                                                                           (Senior Judge, Specially Assigned),

                                                                                                    JJ.
                                                                                   ______________________________________

                                                                                         Opinion by Eyler, Deborah S., J.
                                                                                   ______________________________________

                                                                                         Filed: November 1, 2022

                                                                                   *Tang, Rosalyn, and Albright, Anne K., JJ., did
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
                                                                                   not participate in the Court’s decision to
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                   designate this opinion for publication pursuant
                       2022-11-01 15:27-04:00
                                                                                   to Md. Rule 8-605.1.

Suzanne C. Johnson, Clerk
       Christopher Andrew Linz, the appellant, was injured in an automobile accident

with a vehicle driven by Michael J. Chindblom, a police officer employed by

Montgomery County, the appellee (the County). In the Circuit Court for Montgomery

County, Mr. Linz brought a timely suit for negligence against the County. After

limitations had run, he moved for leave to file an amended complaint substituting Officer

Chindblom as the sole defendant in place of the County. He asserted that the amendment

was necessary to correct a misnomer and that the relation back doctrine would apply to

make his amended complaint timely. The court denied the motion, and a motion for

reconsideration, on the ground that there was no misnomer to correct and therefore the

relation back doctrine did not apply.

       We agree that there was no misnomer in this case and conclude that the circuit

court did not abuse its discretion by denying the motions for leave to file an amended

complaint and for reconsideration. Mr. Linz was attempting to sue a new defendant after

the statute of limitations had run; and Officer Chindblom was not required to be joined as

a necessary party and was not a real party in interest. We disagree with Mr. Linz’s

argument that Officer Chindblom was the intended defendant all along, and that upon a

showing that he knew about the potential claim against him during the limitations period,

the relation back doctrine would apply because the statute of limitations would not serve

any purpose.
      The statute of limitations had expired on Mr. Linz’s negligence claim against

Officer Chindblom and the relation back doctrine did not apply to make an action against

him timely. Accordingly, we shall affirm the judgment.

                        LEGAL NATURE OF THE CLAIMS

      As context for our recitation of the facts and later discussion, we give an overview

of the operation of the statutes that control the claims Mr. Linz brought against the

County and attempted to bring against Officer Chindblom.

      For our purposes in this appeal, it is undisputed that the vehicle Officer Chindblom

was driving was owned by the County and the officer was acting within the scope of his

employment when the accident happened. By operation of Md. Code (1974, 2020 Repl.

Vol.) § 5-524 of the Courts and Judicial Proceedings Article (CJP) and Md. Code (1977,

2020 Repl. Vol.) § 17-707(c) of the Transportation Article (TA), governments such as the

County have partially waived their immunity in actions for damages arising out of the

negligent use of motor vehicles they own or lease, up to the minimum mandatory limits

of insurance set by TA § 17-103(b). Williams v. Maynard, 359 Md. 379, 383 (2000).1



      1
       CJP § 5-524, entitled “Immunity – Negligent Use of Motor Vehicle While in
Government Service,” states:

      An owner or lessee of any motor vehicle registered under Title 13 of the
      Transportation Article may not raise the defense of sovereign or
      governmental immunity, to the extent of benefits provided by the security
      accepted by the Motor Vehicle Administration under § 17-103 of the
      Transportation Article, in any judicial proceeding in which the plaintiff
      claims that personal injury, property damage, or death was caused by the

                                                                           (continued…)
Under the latter statute, the minimum limits are $30,000 per person and $60,000 for two

or more people.

      These statutes have been interpreted to allow a suit against a government entity for

negligent use of its vehicle, while in service or for its benefit, up to the applicable

mandatory minimum limit. Id. at 382-83 (stating that CJP § 5-524 and TA § 17-107(c)

“authorized” the plaintiff’s tort action against Montgomery County for damages for

injuries sustained in an automobile accident with a county-owned vehicle driven by a

county employee). Thus, in the case at bar, Mr. Linz could sue (and did sue) the County

directly for negligence, on a vicarious liability theory based on the actions of Officer

Chindblom as its employee, but the County could not be liable for more than $30,000 in

damages.

      By contrast, a claim by Mr. Linz for negligence against Officer Chindblom would

be governed by the Local Government Tort Claims Act (LGTCA), CJP §§ 5-301, et seq.

The County is a “local government” within the meaning of the LGTCA. CJP § 5-

301(d)(1). As an employee of a local government, had Officer Chindblom been sued for

negligence committed in the scope of his employment, the County would have been

obligated to provide him a legal defense. CJP § 5-302(a). Any judgment for

(…continued)
     negligent use of the motor vehicle while in government service or
     performing a task of benefit to the government.

TA § 17-107(c) states that “[a]n owner or lessee of any motor vehicle registered [in
Maryland] may not raise the defense of sovereign or governmental immunity as described
under § 5-524 of” CJP.


                                           3
compensatory damages entered against Officer Chindblom could not have been executed

against him. CJP § 5-302(b)(1). Rather, the County would have been “liable” to pay the

judgment against him, CJP § 5-303(b)(1), up to $400,000. CJP § 5-303(a)(1).2 The

County could not have raised governmental immunity “to avoid the duty to defend or

indemnify[.]” CJP § 5-303(b)(2). By motion in this case or by a separate action for

enforcement, Mr. Linz could have sought payment by the County of the judgment against

Officer Chindblom. See Baltimore City Police Dep’t v. Esteppe, 247 Md. App. 476, 507-

11 (2020) (explaining that enforcement against local government of judgment entered

against its employee may be pursued in the action against the employee or in a separate

action, so long as the local government is a party and has an opportunity to be heard),

aff’d, 476 Md. 3 (2021).

       Notwithstanding that the LGTCA makes a local government liable to pay a

judgment for compensatory damages entered against its employee in most situations and

up to a certain amount, it does not create a cause of action for negligence or any other tort

directly against the local government itself or allow a direct suit for negligence against a

local government. Williams, 359 Md. at 394; see also Williams v. Prince George’s Cnty.,

112 Md. App. 526, 552 (1996). In this case, Mr. Linz’s negligence action against the

County, based on the acts of Officer Chindblom, only could have been premised on the

partial waiver provisions in CJP § 5-524 and TA § 17-107(c). Any action for negligence

       2
         “A local government may not be liable for punitive damages.” CJP § 5-
303(c)(1). With some exceptions, it may indemnify an employee for a judgment for
punitive damages. Id. at (2)(i) and (ii).


                                             4
against Officer Chindblom, as opposed to the County, would be governed by the

LGTCA.

       Finally, the LGTCA carries notice requirements, spelled out in CJP § 5-304, for

any action brought pursuant to that statute. When an action is brought directly against a

local government under CJP § 5-524 and TA § 17-107(c), however, the notice

requirements of the LGTCA apply, even though the action is not brought under the

LGTCA. Williams, 359 Md. at 394 (“[T]he LGTCA’s notice requirement is applicable to

actions authorized by other statutory waivers of governmental immunity such as the

motor vehicle statute.”).

                             FACTS AND PROCEEDINGS

       On September 12, 2017, Officer Chindblom was on duty in Montgomery County,

driving a marked police cruiser. He was not responding to an emergency. Allegedly, he

made a left turn in front of Mr. Linz’s vehicle when Mr. Linz had the right-of-way,

colliding with it. Mr. Linz suffered a broken ankle and other injuries in the accident.

       Mr. Linz served a timely notice of intent to sue on the Montgomery County

Executive, pursuant to CJP § 5-304. The Montgomery County Police Department was

served with the same notice. Two years later, his lawyer and lawyers for the County

engaged in settlement negotiations. Mr. Linz’s lawyer sent a demand letter that, among

other things, specified that Officer Chindblom was the person who had caused the

accident. No settlement was reached.

       On August 31, 2020, 12 days before the statute of limitations was going to expire,

Mr. Linz filed a one-count complaint for negligence against the County in the Circuit

                                             5
Court for Montgomery County. See CJP § 5-101 (general three-year limitations period

for civil actions). He did not sue Officer Chindblom. The complaint identified Officer

Chindblom as the driver who caused the automobile accident. The County filed an

answer.

       By the close of 2020, both parties had propounded and responded to written

discovery. In its answer to an interrogatory requesting information about immunities or

limitations on liability, the County referenced CJP § 5-524 and TA § 17-103.

       In early February 2021, counsel for the parties renewed their settlement

discussions. The County took the position that its maximum liability was $30,000. On

February 11, 2021, in response to Mr. Linz’s lawyer’s request for an explanation for that

stance, counsel for the County sent him a memorandum explaining the operation of the

statutes discussed above.

       The next day, Mr. Linz filed a motion for leave to amend his complaint, under

Rule 2-341, to “substitute” Officer Chindblom for the County as the sole defendant in the

case. He asserted: “It was recently brought to Plaintiff’s attention that Montgomery

County was inadvertently named as the Defendant in this action, though the intended

Defendant tortfeasor was clearly Ofc. Chindblom.” He requested “an order allowing the

Plaintiff to correct this misnomer by filing an Amended Complaint substituting

Montgomery County with Ofc. Chindblom[,]” arguing that the new complaint would

relate back to the filing date of the original complaint, making it timely.

       The County filed an opposition in which it argued that the relation back doctrine

would not apply to Mr. Linz’s proposed amended complaint and therefore any negligence

                                              6
action against Officer Chindblom was time-barred. The motion was scheduled for a

hearing. In the meantime, Mr. Linz’s lawyer deposed Officer Chindblom. According to

Mr. Linz, the officer admitted that he was at fault in the accident and testified that, in

2017, he had been advised by representatives of the County to be on the alert for a

lawsuit arising out of the accident.

       Without holding the scheduled hearing, the court issued a one-page order stating:

“ORDERED, as Plaintiff seeks to add a party several months beyond the Statute of

Limitations, Plaintiff’s Motion for Leave to Amend Complaint is hereby DENIED[.]”

Three days after the order was entered, Mr. Linz filed a motion for reconsideration,

which the County opposed.

       A hearing was held on the motion for reconsideration. After argument of counsel,

the court ruled from the bench that the case did not involve a misnomer. Rather than

seeking to correct a misnomer, Mr. Linz was attempting to add an entirely new party --

Officer Chindblom -- after limitations had run on the action against him, a situation to

which the relation back doctrine does not apply. Given that the negligence claim against

Officer Chindblom was time-barred, the court exercised its discretion to deny the motion

for reconsideration. The court issued an order to that effect.

       The parties then entered into a settlement agreement that was memorialized in a

consent judgment. Among other things, the judgment stated that the County would pay

Mr. Linz $30,000; Mr. Linz did not waive his right to appeal the orders denying his

motions to amend the complaint and for reconsideration; the County would not contest

Mr. Linz’s right to appeal these orders; and the consent judgment is the final judgment in

                                              7
the case. Mr. Linz filed a timely notice of appeal, asking whether the circuit court abused

its discretion by denying his motion for leave to amend the complaint or motion for

reconsideration.3 We shall include additional facts as relevant to our discussion of the

relation back issue.

                                      DISCUSSION

       Rule 2-341(c) permits the amendment of a pleading for several reasons, including

to “correct misnomer of a party,” “add a party or parties,” correct misjoinder or

nonjoinder of a party, and “make any other appropriate change.” It is well established that

“[a]mendments shall be freely allowed when justice so permits.” Md. Rule 2-341(c). See

Walls v. Bank of Glen Burnie, 135 Md. App. 229, 236 (2000).

       Ordinarily, once the applicable statute of limitations has run, a claim set forth in an

amended complaint filed by a new plaintiff or against a new defendant will be time-

barred. The relation back doctrine is a judicially developed exception to that general

rule.4 As applied to misnomers, it provides that when the original complaint was filed

within the controlling limitations period and then, to correct a misnomer, an amended

complaint is filed after the limitations period, the amended complaint is deemed to have

       3
         During the pendency of this case in the circuit court, several discovery disputes
arose, which resulted in Mr. Linz filing motions to compel and for sanctions. The court
denied these motions. In the consent judgment, Mr. Linz preserved his right to challenge
these rulings on appeal, and he has included such challenges in his brief. Because our
disposition of the relation back issue renders Mr. Linz’s appellate challenges to the
discovery rulings issues moot, we shall not address them.
       4
         Unlike Federal Rule of Civil Procedure 15(c), Rule 2-341 does not contain a
relation back provision.


                                              8
been filed when the original complaint was filed. See Smith v. Gehring, 64 Md. App. 359,

364 (1985). As we shall discuss, the relation back doctrine has been applied in other

contexts as well.

       A court’s decision to grant or deny a motion to amend pleadings under Rule 2-

341(c) is discretionary and, therefore, is reviewed on appeal for abuse of discretion.

Schmerling v. Injured Workers’ Ins. Fund, 368 Md. 434, 443-44 (2002). Likewise, the

denial of a motion for reconsideration ordinarily is reviewed for abuse of discretion. RRC

Northeast, LLC v. BAA Maryland, Inc., 413 Md. 638, 673 (2010).

       Mr. Linz contends as follows. The original complaint contained a “misnomer” as

he “inadvertently” named the County as the defendant instead of Officer Chindblom.

The relation back doctrine would apply to make his amended complaint timely because

Officer Chindblom “had timely notice of his status as the intended defendant and of the

underlying lawsuit within the limitations period” and “would not be prejudiced by the

amendment.” His letter to the County pursuant to the notice requirements of the LGTCA

identified Officer Chindblom as the tortfeasor; Officer Chindblom must have participated

in answering the interrogatories propounded to the County, as the facts recited in the

answers were within his personal knowledge only; and Officer Chindblom acknowledged

in deposition that he was told well before suit was filed that he probably would be sued.

Officer Chindblom was the intended defendant, as he was the sole tortfeasor, and knew

about the cause of action that could be brought against him before limitations ran. In this

situation, the relation back doctrine would apply even if there was not a misnomer.

Accordingly, the circuit court abused its discretion by precluding him from amending his

                                            9
complaint to “substitute” Officer Chindblom in place of the County as the sole defendant

in the case.

       The County responds as follows. The original complaint did not contain a

misnomer. Before suit was filed, Mr. Linz knew that Officer Chindblom, an employee of

the County, was the driver of the vehicle that caused the accident. Mr. Linz did not sue

the County instead of (or with) Officer Chindblom, by mistake. Rather, he failed to sue

Officer Chindblom because his attorney thought the County could be liable for all

damages caused by Officer Chindblom’s negligence without his being made a party to

the case.5 Only after the County’s lawyer explained that its direct liability could not

exceed $30,000, and it could not be liable to pay a judgment against Officer Chindblom

under the LGTCA because Officer Chindblom was not a party, did Mr. Linz seek to

substitute Officer Chindblom for the County as the sole defendant. Mr. Linz did not make

a showing that would support application of the relation back doctrine to his proposed

amended complaint. Therefore, the circuit court did not abuse its discretion by denying

Mr. Linz’s motion to amend his complaint and motion for reconsideration.

                     Relation Back Doctrine in Misnomer Cases

       The relation back doctrine has been applied most frequently when there has been a

misnomer in the original pleading. Western Union Tel. Co. of Baltimore City v. State, to

the Use of Nelson, 82 Md. 293 (1896) (“Nelson”) is a classic example. A young boy in

       5
        In oral argument in this Court, counsel for Mr. Linz, who represented him below,
candidly acknowledged that Officer Chindblom should have been sued in the original
complaint.


                                          10
Baltimore City died after touching a loose live wire hanging from a pole. Within the

limitations period, suit was filed against Western Union Telegraph Company, a New

York company. The company’s manager in the State of Maryland accepted service.

      Long after limitations had expired, the plaintiff learned that the named defendant

did not own the pole in question; instead, it was owned by “Western Union Telegraph

Company of Baltimore City,” a Maryland company.            Id. at 305 (emphasis added).

Although the companies were separate legal entities, the person who accepted service not

only was the general manager of the New York company for the State of Maryland but

also was the president and manager of the Maryland company and the person who would

have been served had suit been filed against the Maryland company.

      Citing a misnomer, the plaintiff sought leave to amend the complaint to substitute

the Maryland company for the New York company as the defendant. Counsel asserted

that he mistakenly had thought that the Western Union Telegraph Company was the

correct name of the business entity that owned the pole in question and had not realized

that the correct name of the business entity that owned the pole was that same name with

the words “of Baltimore City” added. The circuit court exercised its discretion to allow

the complaint to be amended to substitute the Maryland company as the defendant and

later rejected a statute of limitations defense raised by the Maryland company.

      On appeal after a plaintiff’s verdict, the Court of Appeals affirmed, holding that

the circuit court properly had exercised its discretion to allow the amendment, not to add

a new party, but to correct a misnomer in the name of the party sued. The Court reasoned

that the plaintiff had intended to sue the Maryland company but had sued the New York

                                            11
company by mistake, and that, because the original summons was served on a person

who was an officer of both companies, the Maryland company had been on notice of the

suit from the time it was filed and would not suffer any prejudice from the amendment.

Consequently, the relation back doctrine applied so that the amended complaint was

deemed to have been filed when the original complaint was filed, which was within the

limitations period. See also McSwain v. Tri-State Transp. Co., 301 Md. 363, 370-71

(1984) (designation of Tri-State Trucking as defendant instead of Tri-State

Transportation in original complaint was a misnomer; relation back doctrine applied to

amended complaint against Tri-State Transportation because, even though it had not been

named in the original complaint, its resident agent had been served, and therefore it had

knowledge of the claim within the limitations period).

       Likewise, in Smith v. Gehring, 64 Md. App. 359 (1985), this Court held that the

relation back doctrine applied to an amended pleading correcting a misnomer in a writ of

execution on a judgment. The defendant in the writ was the guardian and next friend of

Jamie Smith, a minor, instead of Ms. Smith herself. The guardian responded that she had

no interest in the property. By then, limitations had run. The plaintiff filed an amended

writ against Ms. Smith, who moved to dismiss on the ground that it was time-barred,

arguing that the relation back doctrine did not apply. After making factual findings that it

was “dealing with a case of misnomer” and that Ms. Smith was the intended defendant,

the court allowed the amendment. Id. at 367.

       Affirming, we explained: “Where an amendment merely corrects the name of an

original party, but does not add a new party, the [relation back] doctrine is applicable. But

                                             12
if a totally new defendant is added, the doctrine of relation back does not apply.” Id. at

364 (citations omitted). We held that the record contained sufficient facts to uphold the

court’s factual findings, including that there was a misnomer, under the clearly erroneous

standard. In reaching that conclusion, we addressed two other “critical factors” that had

been discussed in Nelson and McSwain: who was the proper, intended defendant and did

that person have notice of her intended status as a defendant during the limitations period.

We pointed out that Ms. Smith clearly was the intended defendant, even though she was

sued through her guardian and next friend, and that during the limitations period she was

on notice of her intended status as a defendant.

       On a far more complicated and confusing set of facts, in Williams v. Hofmann

Balancing Techs., Ltd., 139 Md. App. 339 (2001), we held that the relation back doctrine

applied to the correction of a misnomer in the name of a corporate defendant alleged to

have sold a tire-changing machine at the center of a product liability claim. The plaintiff,

who was injured while using the machine at a service station, which owned it, filed two

suits, in two different counties. First, he sued the service station, which filed and served a

third-party complaint against Perfect Equipment Corporation, t/a Hofmann U.S.A.,

alleging that it had manufactured the machine. Then, shortly before limitations expired,

the plaintiff sued a distributor of the machine as well as Perfect Hofmann U.S.A. and

Hofmann Balancing Techniques (later amended to Hofmann Balancing Techniques,

Ltd.), allegedly the sellers. The distributor filed a third-party complaint against Perfect

Equipment Corporation t/a Hofmann U.S.A. and the service station. The two suits were



                                             13
consolidated in one county and the claim against the service station was settled and

dismissed.

       Perfect Equipment Corporation ceased being a party when the court granted an

unopposed motion to dismiss against the distributor. After that, the corporate designee of

Perfect Hofmann U.S.A. testified in deposition that Perfect Hofmann U.S.A. did not exist

when the tire machine was sold, and that the tire machine had been sold by Perfect

Equipment Corporation. It turned out that Perfect Equipment Corporation and the two

other entities - - Perfect Hofmann U.S.A. and Hofmann Balancing Techniques, Ltd. - -

were related but not the same. The latter two updated their already-pending motions for

summary judgment to assert that neither one had sold the machine and submitted

amended affidavits correcting prior statements that implied that Perfect Hofmann U.S.A.

had been the seller.

       At that point, and after the limitations period had expired, the plaintiff filed an

amended complaint to bring Perfect Equipment Corporation back in the case. Perfect

Equipment Corporation filed a motion to strike the amended complaint, on limitations,

which was granted. (Summary judgment was granted for the two defendants on the

ground that neither was the seller of the machine.)

       On appeal, this Court concluded that the plaintiff’s amended complaint against

Perfect Equipment Corporation corrected a misnomer in the name Perfect Hofmann

U.S.A., one of the previously alleged sellers of the machine, and that the relation back

doctrine applied to make it timely. We observed that it was clear the plaintiff had

intended to sue the seller of the machine, which turned out to be Perfect Equipment

                                            14
Corporation, not the related and similarly named entities Hofmann Balancing

Techniques, Ltd. and Perfect Hofmann U.S.A., and, when Perfect Equipment

Corporation’s lawyers were served with the third-party complaint against it in the first

case, before limitations ran, Perfect Equipment Corporation received notice of the

plaintiff’s intent to sue it as the seller of the machine. We held that the circuit court had

abused its discretion by granting the motion to strike the amended complaint and vacated

the judgment as to Perfect Equipment Corporation. (We affirmed as to the two non-

sellers.)

       Talbott v. Gegenheimer, 237 Md. 62 (1964), is a clear example of the relation back

doctrine not applying. The plaintiff was injured in a two-car accident. Within the

limitations period, she sued a man she alleged was the driver of the other car. After

limitations expired, the plaintiff amended her complaint to add the defendant’s wife as a

defendant, alleging that she, not her husband, was the driver of the other car. The

amendment was permitted but summary judgment immediately was granted in favor of

the wife based on limitations, on the ground that the relation back doctrine did not apply.

Ultimately the case went to the Court of Appeals, which affirmed. “This was not the case

of a mere misnomer,” the Court said. Id. at 63. The defendant’s wife “is obviously an

entirely new party, who was not charged with liability on any theory in the first

[complaint].” Id. at 63-64.

       In the years since Talbott was decided, this Court has published several opinions

holding that the relation back doctrine did not apply because the amendment sought was

not to correct a misnomer but to add a new party after limitations had expired. In

                                             15
Hansberger v. Smith, 229 Md. App. 1 (2016), the plaintiff in a premises liability action

filed an amended complaint after limitations had expired, adding defendants. In affirming

the dismissal of those claims, we stated: “[The plaintiff] was not correcting a misnomer

of a defendant who already had notice of the suit. Instead, he sought to add several new

defendants - - parties that, with due diligence, he could have included in his original

complaint.”    Id. at 23-24.    Citing Talbott, we made clear that “[a] plaintiff is not

permitted to add a new defendant to a case after the limitations period has expired except

to correct the name of a defendant.” Id. at 23 (emphasis added).

       Similarly, in an alternative holding in Ferguson v. Loder, 186 Md. App. 707

(2009), we concluded that the relation back doctrine did not apply to an amended

complaint filed against the State of Maryland, the defendant’s employer. The plaintiff

filed a timely automobile tort action against a state employee. The State was not named

in the complaint, and the defendant was not identified as a state employee.           The

defendant moved to dismiss based on qualified immunity under the Maryland Tort

Claims Act (MTCA), Md. Code (1984, 2021 Repl. Vol.) §§ 12-101 through 12-110 of the

State Government Article (SG). Then, after the time for filing suit established by the

MTCA had expired, the plaintiff amended her complaint to add the State as a defendant.

The circuit court dismissed the claim against the employee based on qualified immunity,

and then dismissed the claim against the State based on limitations. On appeal, the

plaintiff contested only the latter ruling.

       Addressing the issue of relation back, we held: 1) the doctrine does not apply to a

claim under the MTCA because filing suit within the statutory period is a condition

                                              16
precedent, not a statute of limitations, and failure to satisfy the condition precedent

extinguishes the right to sue; but 2) if the MTCA’s timing requirement is a statute of

limitations, not a condition precedent, the relation back doctrine still would not apply

because the amended complaint did not correct a misnomer. Instead, it added an entirely

new party - - the State - - a separate legal entity from its employee.

       In two cases, this Court either determined by implication or assumed that there

was a misnomer but nevertheless held that the relation back doctrine did not apply. In

Warfel v. Brady, 95 Md. App. 1 (1993), the personal representative of the estate of a

decedent who was killed in an assault by a man named Robert Brady filed a timely suit

against “Robert Bray,” the incorrect name of the assailant. As it turned out, Mr. Brady

had died in the meantime, and for obvious reasons, the complaint never was served. After

the statute of limitations had run, the plaintiff filed an amended complaint against the

personal representative of Robert Brady’s estate. The plaintiff argued that the amended

complaint should relate back to the filing date of the original complaint because of the

misnomer in Robert Brady’s name in the original complaint. Rejecting that argument, we

stated: “Whether an amendment of a misnomer should be permitted depends upon

whether the correct person, however misnamed, was put on notice of the pending suit.”

Id. at 11. There was no evidence that the personal representative of Mr. Brady’s estate

had been made aware of the original complaint at any time before the amended complaint

was filed. In the circumstances, application of the relation back doctrine would be

“unjust[.]” Id. at 12.



                                             17
      In Nam v. Montgomery County, 127 Md. App. 172 (1999), in the Health Claims

Arbitration Office (HCAO), the plaintiffs filed a medical malpractice action against

Montgomery County, a hospital, and a doctors’ professional association.6 A week before

limitations ran, they amended their statement of claim to include the treating clinician as

a defendant under the name “John Doe.” The following year, they learned that the

clinician was Lizzie James, a nurse, but did not amend their statement of claim to add her

as a defendant or try to serve her with the John Doe statement of claim. Three months

after Ms. James’s identity became known, all the parties except John Doe waived

arbitration and the HCAO transferred the case to the circuit court. Concerned that the

waiver was ineffective, as at that time all parties had to agree to it, the plaintiffs

dismissed John Doe with prejudice from the circuit court case. Soon thereafter, they filed

an order of dismissal with prejudice as to the hospital and professional association,

leaving Montgomery County as the sole defendant. Montgomery County moved to

dismiss based on governmental immunity.

      The next month, which was several months after limitations had expired, the

plaintiffs filed an opposition to that motion, a motion to stay, and an amended statement

of claim in the HCAO, substituting “Lizzie James” for “John Doe.” The HCAO

dismissed the claim based on limitations, ruling that the relation back doctrine did not

apply. The plaintiffs challenged that decision, unsuccessfully, in the circuit court. The


      6
        The HCAO later was renamed the Health Care Alternative Dispute Resolution
Office. CJP § 3-2a-03.


                                            18
court then granted Montgomery County’s motion to dismiss based on governmental

immunity, and an appeal followed.

       This Court affirmed. Although not directly addressing whether there had been a

misnomer, we treated the filing of a “John Doe” complaint as a misnomer situation. We

focused on the two “critical factors” emphasized in Smith v. Gehring: ‘“(1) who, on the

facts of the case, was the appropriate defendant, and (2) whether that party had notice of

his, or her, or its, intended status as defendant within the limitations period.”’ Id. at 186

(quoting Smith, 64 Md. App. at 365). We observed, first, that although it seemed initially

that the plaintiffs intended to sue the treating clinician (later known to be Ms. James),

their dismissal with prejudice of John Doe as a party defendant in the circuit court and

their substantial delay in amending their statement of claim in the HCAO to add Ms.

James as a party cast doubt on that intention.         Indeed, the plaintiffs only became

interested in adding Ms. James as a defendant once Montgomery County raised the

defense of governmental immunity. Second, we noted that there was no evidence that

Ms. James ever received notice of the claim against her during the three-year limitations

period, and held that notice to Montgomery County, her employer, was not notice to her.

Accordingly, even if the use of “John Doe” for Ms. James was a misnomer, the amended

statement of claim did not relate back to the filing date of the original statement of claim.

                    Relation Back Doctrine in Non-Misnomer Cases

       As Mr. Linz points out, there are Maryland cases not involving misnomers in

which the relation back doctrine has been applied. The most frequently cited is Crowe v.

Houseworth, 272 Md. 481 (1974), a compulsory joinder case. After one of eleven joint

                                             19
tenants of property filed a timely suit for trespass, the defendant raised a preliminary

objection that all joint tenants were required to be parties. The court granted the motion,

even though the plaintiff proffered that the other joint tenants could be joined, but by then

limitations had run. The court dismissed the action. Ultimately, the Court of Appeals

reversed, holding that the joinder of additional necessary plaintiffs in an action that was

timely filed to begin with should have been allowed. The Court explained that the

addition of the other joint tenants would relate back to the filing of the original complaint

because it would not increase the damages recoverable. “[N]either the gravamen of the

action nor the measure of damages will in any way be affected” by the amendment. Id. at

485.

       Almost twenty years later, in Grand-Pierre v. Montgomery County, 97 Md. App.

170 (1993), we distinguished application of the relation back doctrine in the context of

required joinder from its application in the context of misnomer. The plaintiff in Grand-

Pierre was a passenger in a vehicle involved in an automobile accident with a vehicle

owned by Montgomery County. Within the three-year limitations period, he sued

Montgomery County for injuries sustained in the accident. After limitations had run,

Grand-Pierre, who was in the same car as the plaintiff, moved to intervene as a plaintiff,

seeking damages. The court denied the motion and an appeal followed.

       We recognized that the motion to intervene was, in effect, a motion to amend the

original complaint to add a new plaintiff after the statute of limitations had expired. We

noted that “absent [a] misnomer, relation back is not permitted when an amendment is

sought to add a new defendant” but case law addressing the issue of adding a new

                                             20
plaintiff was “sparse.” Id. at 176 (citations omitted). We pointed out that, in Crowe,

there wasn’t a misnomer, but the relation back doctrine applied because joining the

necessary plaintiffs would allow the original plaintiff to recover and would not result in

an increase in recoverable damages. We explained:

       Unless the additional plaintiff will merely be sharing in the damage award,
       and not “pyramiding” the original amount requested, relation back will not
       be applied so as to allow a plaintiff to side step a defense of limitations.

Grand-Pierre, 97 Md. App. at 178.

       We found this analysis to be supported by Morrell v. Williams, 279 Md. 497

(1976), in which a mother timely sued two defendants for the wrongful death of her son,

and then, after limitations had run, filed an amended complaint adding a wrongful death

claim on behalf of the decedent’s child. The Court of Appeals held that relation back did

not apply because the new claim “did not merely relate to the manner in which the total

amount of recovery originally claimed would be divided, but to an additional amount of

recovery.” Id. at 508. We concluded in Grand-Pierre that because joining an additional

plaintiff after limitations had run would have subjected Montgomery County to

“additional liability[,]” the circuit court properly denied the motion to intervene. 97 Md.

App. at 178-79.

       More recently, in Morton v. Schlotzhauer, 449 Md. 217 (2016), the Court of

Appeals explained that after Crowe, with the adoption of Rule 2-201, the relation back

doctrine was “broadened…to allow for the substitution, as well as joinder, of a party to

relate back to the filing of the original complaint.” Id. at 244 (footnote omitted). In

relevant part, that Rule, entitled “Real Party in Interest,” states:

                                               21
       [With exceptions not applicable] [e]very action shall be prosecuted in the
       name of the real party in interest…No action shall be dismissed on the
       ground that it is not prosecuted in the name of the real party in interest until
       a reasonable time has been allowed after objection for joinder or
       substitution of the real party in interest. The joinder or substitution [of the
       real party in interest] shall have the same effect as if the action had been
       commenced in the name of the real party in interest.

Md. Rule 2-201 (emphasis added).

       In Morton, the plaintiff brought an automobile tort action after she had been given

a discharge in bankruptcy without having disclosed the potential claim. The defendants

moved for summary judgment on the ground that she lacked standing, as the tort claim

still belonged to the trustee in bankruptcy. The plaintiff returned to bankruptcy court, and

the court issued an order ruling the claim exempt. Unaware of that, the circuit court

granted summary judgment. In a motion for reconsideration, the plaintiff sought leave to

file an amended complaint. By then, limitations had expired. The court denied the motion

without explanation.

       Agreeing with this Court, see Schlotzhauer v. Morton, 224 Md. App. 72 (2015),

the Court of Appeals reversed. Although the circuit court had not explained its decision,

the Court of Appeals presumed that it had concluded that the bankruptcy court’s action in

deeming the claim exempt was without legal effect or that the plaintiff would have to file

a new complaint outside of the period of limitations. The Court held that the bankruptcy

court’s order had retroactive effect but, even if it did not, the plaintiff was the real party

in interest in the case and, under the language of the last sentence in Rule 2-201, her

proposed amended complaint would have related back to the filing date of her original

complaint.

                                             22
       The Morton Court cited Zappone v. Liberty Life Ins. Co., 349 Md. 45 (1998), as an

example of the relation back doctrine applying to the substitution of a real party in

interest. There, a business owner timely sued an insurance agent, his agency, and an

insurance company for fraud and negligent misrepresentation based on assurances the

agent had given about a policy the business owner purchased to fund his retirement. One

such misrepresentation was that interest on a loan the business had obtained to pay for the

purchase premium could be deducted on the business’s corporate tax return. Among the

damages the business owner sought to recover was the loss of the business’s expected

interest deductions. After limitations had run, the business owner filed an amended

complaint, adding the business as a plaintiff in new counts seeking to recover the same

damages, i.e., the loss occasioned by the business’s “inability to deduct, on its corporate

tax returns, the interest paid on its loan[.]” Id. at 56. The circuit court ruled that the

amended complaint did not relate back to the filing date of the original complaint and

dismissed the counts brought by the business for being time-barred.

       Eventually the case reached the Court of Appeals, which reversed, holding that the

relation back doctrine applied. It emphasized that the damages the business was seeking

to recover in the amended complaint were identical to some of the damages the business

owner was seeking to recover in the original complaint. The new counts “merely

substituted” the business for the business owner “as the proper plaintiff with regard to

those allegations[,]” id. at 69, and “clarified the allegations of the initial complaint by

more precisely stating the proper plaintiff who was injured by the defendants’ allegedly

fraudulent and/or negligent conduct.” Id. at 70. The Court noted that the defendants

                                            23
knew, when the original complaint was filed, that the business, not its owner, had

suffered the loss of the tax deductions for interest paid on the loan; nevertheless, they

chose not to move to dismiss for failure to join the business as a necessary party.7

                                         Analysis

   1. There was no misnomer.

       From the Middle French “to misname,” misnomer means “the misnaming of a

person in a legal instrument” or, more generally, “the use of a wrong or inappropriate

name[.]”    Misnomer,     MERRIAM-WEBSTER,             https://www.merriam-webster.com/

dictionary/misnomer. Mr. Linz’s complaint identified “Defendant Montgomery County”

as a “municipal entity in the State of Maryland” and “Michael Chindblom” as a “law

enforcement officer” “employed…by Defendant Montgomery County.” Throughout the

complaint, the County and Officer Chindblom were referred to separately, with

“Montgomery County” being used to mean the County and “Ofc. Chindblom” being used

to mean the police officer himself. Not surprisingly, Mr. Linz did not assert below, nor

does he argue on appeal, that he or his lawyer thought, mistakenly, that the County and

Officer Chindblom were factually one and the same. Obviously, they are not. Neither are

they one and the same legally. See Nam, 127 Md. App. at 187 (notice of suit to employer

did not serve as notice to employee); cf. Ferguson, 186 Md. App. at 727-28 (amended

complaint added an entirely new party - - the State - - which is a legal entity separate

       7
         By contrast, in Stein v. Smith, 358 Md. 670, 671 (2000), the Court held that the
relation back doctrine did not apply when, after limitations had run, the owner of a
defunct corporation substituted himself for the corporation in a pending suit.


                                             24
from its employee). Moreover, nothing in the wording of the complaint can be read as

confusing the County with Officer Chindblom, referring to them interchangeably, or

using one name in place of the other. The consistently separate references to the two are

at odds with the words “Montgomery County” being used mistakenly or inadvertently

instead of “Ofc. Chindblom.”

       This case is unlike Nelson, McSwain, Smith, or Williams, where the defendant that

was sued was mistaken for the intended defendant due to a similarity in names or, in

Smith, because one stood in the place of the other. It is most like Ferguson, where the

State employee was timely sued, but the State was not. As explained, our alternative

holding in Ferguson was that if the time limitation in the MTCA were a statute of

limitations, the amended complaint adding the State as a party would not relate back to

the original complaint. There was no misnomer, and the State was a separate entity the

plaintiff was attempting to add as a defendant after limitations had run.

       The circuit court correctly determined on the undisputed facts that there was not a

misnomer in the original complaint.

   2. Neither compulsory joinder nor real party in interest applied.

       Although Mr. Linz cites Crowe v. Houseworth to argue that the relation back

doctrine can be applied in the absence of a misnomer, he does not make any showing that

Officer Chindblom was subject to compulsory joinder, as were the newly added plaintiffs

in Crowe. The compulsory joinder Rule provides that, unless excepted by law, a person

subject to service of process as a party must be joined,



                                             25
      if in the person’s absence (1) complete relief cannot be accorded among
      those already parties, or (2) disposition of the action may impair or impede
      the person’s ability to protect a claimed interest relating to the subject of
      the action or may leave persons already parties subject to a substantial risk
      of incurring multiple or inconsistent obligations by reason of the person’s
      claimed interest.

Md. Rule 2-211(a).

      In the case at bar, as filed by Mr. Linz, the County could be vicariously liable for

Officer Chindblom’s negligence within the parameters of CJP § 5-524 and TA §§ 17-

107(c) and 17-103. That is, if, at the time of the accident, Officer Chindblom was using a

county-owned vehicle and acting within the scope of his employment, the County could

be found liable for damages, but the maximum recoverable amount would be $30,000. If

Mr. Linz also had sued Officer Chindblom and had obtained a judgment against him for

compensatory damages for negligence, the County would have been responsible, i.e.,

“liable,” for paying that judgment up to a maximum of $400,000, under the LGTCA.

CJP §§ 5-303(a)(1) and (b)(1).

      None of that means that, without Officer Chindblom’s presence as a party to this

case, complete relief could not be accorded among the existing parties - - Mr. Linz and

the County. Indeed, in the absence of Officer Chindblom, complete relief already has

been accorded between them. The County has paid Mr. Linz the maximum amount for

which it could be liable in a negligence action against it based on Officer Chindblom’s

use of a county-owned vehicle. The County has no payment responsibility under the

LGTCA outside of there being a judgment for compensatory damages entered against the

officer. Because Officer Chindblom does not have any claimed interest relating to the


                                           26
subject matter of the action against the County, disposition of the action in his absence

would not have (and did not have) any effect on his ability to protect such an interest. Nor

would it leave the existing parties at any risk of incurring multiple or inconsistent

obligations relating to an interest of his.

       Prince George’s County v. Brent, 414 Md. 334 (2010), a case with similarities to

this one, makes clear that compulsory joinder did not apply to Officer Chindblom. The

plaintiff was injured in an automobile accident caused when a Prince George’s County

police officer ran a red light while driving a county-owned vehicle. He sued Prince

George’s County for negligence based on the officer’s conduct, and a jury returned a

verdict for $320,000 in damages. Pursuant to CJP § 5-524 and TA § 17-107(c), the court

reduced the judgment to $20,000, the applicable mandatory minimum limits of insurance

under TA § 17-103 at that time.

       Still within the limitations period, the plaintiff filed a separate negligence action

against the police officer, under the LGTCA. The officer moved to dismiss based on res

judicata, collateral estoppel, and the immunity defense for emergency vehicles. See CJP

§ 5-639(b)(1). After the motions were denied, Prince George’s County paid the $20,000

judgment in the first case subject to an agreement that the only issue for the jury would

be the emergency vehicles immunity defense; if the jury found against the officer, a

judgment would be entered for $200,000; and the $20,000 already paid would be credited

against that amount. The jury rejected the defense and pursuant to the parties’ agreement

judgment was entered against the officer in the amount of $180,000.



                                              27
       Eventually the case reached the Court of Appeals, with the police officer arguing

that the claim against him was barred by res judicata. In its analysis of whether the

county and the officer were “privies,” for purposes of that doctrine, the Court discussed

joinder. 414 Md. at 342. Relying on the comments to § 51, Restatement (Second) of

Judgments (Restatement), it explained that a plaintiff is not required to bring one suit

against the primary actor and the person who is vicariously liable for the primary actor’s

conduct. Id. at 343-44 (The ‘“usual rules of joinder of parties”’ do not require that such

claims ‘“be maintained in a single action.’” (quoting Restatement § 51, comment b

(emphasis omitted)). The claims are ‘“in important respects separate’” including that

‘“one of the obligors may be immune from suit while the other is not[.]’” Id. at 343

(emphasis omitted) (quoting Restatement § 51, comment b). If the claims are not brought

in one action, issue preclusion would apply to a judgment entered as to the amount of

damages, unless the two actions were governed by different rules on damages.

Therefore, in a tort action, so long as a plaintiff’s claim has not been satisfied, he or she

can sue the person subject to vicarious liability, obtain a judgment, and then sue the

primary actor - - or vice versa.

       The Brent Court explained that this result follows from established Maryland law

that ‘“an employee is not a necessary party to a suit against an employer on the theory of

vicarious liability.’” Id. at 344 (quoting Market Tavern v. Bowen, 92 Md. App. 622, 640-

41, cert. denied, 328 Md. 238 (1992)). As was settled in Bernheimer-Leader Stores, Inc.

v. Burlingame, 152 Md. 284 (1927), the liability of a master and servant is joint and

several. Id. at 345-46. A previous suit against one does not bar suit against the other. The

                                             28
latter suit may proceed until the plaintiff is fully satisfied or elects to pursue one

proceeding and abandon the other (or others).

      Brent teaches that Officer Chindblom, unlike the joint tenants in Crowe v.

Houseworth, was not a necessary party to Mr. Linz’s action against the County. Indeed,

within the limitations period, even after obtaining a judgment against the County, Mr.

Linz could have brought a separate action for negligence against Officer Chindblom.

This is consistent with the distinction this Court drew in Grand-Pierre v. Montgomery

County between the plaintiff there, who was attempting to sue after limitations had run,

and the plaintiffs in Crowe, who were joined after limitations had run. Officer Chindblom

was not required to be a party for complete relief to be accorded between the existing

parties; and because of the duty to pay judgments entered against employees imposed by

the LGTCA, the addition of Officer Chindblom as a party to the case at bar after the

limitations period would expose the County to “additional liability” beyond its exposure

in the absence of Officer Chindblom. Grand-Pierre, 97 Md. App. at 178.

      Nor did Rule 2-201, governing real parties in interest, apply to Mr. Linz’s attempt

to substitute Officer Chindblom for the County, as it did in the Morton and Zappone

cases. For much of the same reasons that Officer Chindblom was not subject to

compulsory joinder as a defendant in this case, he was not a real party in interest.

Moreover, the real party in interest rule concerns who must prosecute an action: “Every

action [except those expressly spelled out] shall be prosecuted in the name of the real

party in interest[.]” Md. Rule 2-201(emphasis added).



                                           29
   3. The existence of “critical factors” alone would not support application of the
      relation back doctrine.

       Notwithstanding that this case does not involve a misnomer, compulsory joinder

of a necessary party, or substitution of real party in interest, Mr. Linz argues that if the

“critical factors” discussed in several Maryland relation back cases exist, the doctrine

should apply. With respect to the first factor, he maintains that because Officer

Chindblom was the tortfeasor whose conduct caused the injuries, as alleged in the

original complaint, he was the intended defendant. As to the second factor, Mr. Linz

asserts that the facts developed in discovery show that during the three-year limitations

period, Officer Chindblom knew about the potential negligence claim against him.

Indeed, Officer Chindblom testified at deposition that a representative of the County told

him to be on the look-out for a lawsuit.

       The relation back doctrine was developed and has evolved as a judicial gloss on

Rule 2-341(c), governing amendments to pleadings, and Rules 2-201 and 2-211, on real

party in interest and compulsory joinder.        In all the relation back cases addressing

whether the newly added (or sought to be added) defendant was the intended defendant

all along and was on notice of the claim before limitations expired, misnomer,

compulsory joinder, or real party in interest had been established or assumed. Courts

analyzed the “critical factors” in deciding whether, even though one of those Rules

applied, it nonetheless would be unjust for the amended pleading to relate back to the

original pleading. See, e.g., Nam, supra, 127 Md. App. 172 (treated as misnomer, but

relation back not applied because new defendant did not know of claim during limitations


                                            30
period and it was unclear whether new defendant was the intended defendant); Warfel,

supra, 95 Md. App. 1 (misnomer, but application of relation back doctrine would be

unjust, because person who should have been sued had no notice of claim during

limitations period).   There are no Maryland relation back cases where addition or

substitution of a new party was not based on misnomer, compulsory joinder, or real party

in interest, but the relation back doctrine was applied, based solely on the critical factors.

In other words, the factors, standing alone, have not been recognized as an independent

ground for the relation back doctrine, as Mr. Linz would have us hold here.

       Of course, Mr. Linz advances this argument because, to his way of thinking,

Officer Chindblom always was the intended defendant in this case and knew about the

claim during the three-year limitation period - - so the critical factors were satisfied. As

to the knowledge factor, although the facts have not been fully developed, we agree it is

likely Mr. Linz can show that Officer Chindblom was on notice of the potential claim

against him during that period.      As to the intended defendant factor, however, the

undisputed facts do not tend to show it was Mr. Linz’s intention all along to sue Officer

Chindblom. Mr. Linz’s assertion to the contrary relies upon language in the original

complaint alleging that Officer Chindblom’s conduct caused the accident. Neither that

language, nor language to the same effect in the notice letter to the County pursuant to

the LGTCA, aids his argument. It establishes that before limitations expired, Mr. Linz

had full knowledge of the facts supporting an action for negligence against Officer




                                             31
Chindblom; that during that time, he sued Montgomery County, the officer’s employer;

but during that same time, he did not sue Officer Chindblom.8

       The only logical conclusion to be drawn from the above is that Mr. Linz’s actions

reflected his intentions. He intended to sue Officer Chindblom’s employer (the County)

and did so. He did not intend to sue Officer Chindblom and did not do so. This is not an

unusual path to take in litigation, as the Court of Appeals explained in Brent, 414 Md. at

345-47 (discussing cases). And as we have explained, the County’s vicarious liability for

Officer Chindblom’s negligence, under CJP § 5-524 and TA § 17-107(c), could be

determined, and a judgment entered in Mr. Linz’s favor, without Officer Chindblom

being a party to the case. We conclude that the two critical factors, standing alone, are

insufficient to support application of the relation back doctrine and, even if they were, the

undisputed facts do not support a showing that Officer Chindblom was an intended

defendant all along.

   4. There is no merit to the argument that in the circumstances, the relation back
      doctrine should apply because the statute of limitations serves no purpose.

       The immunities and statutory obligations affecting any judgment that would be

entered against Officer Chindblom, as the tortfeasor, and the County, as his employer, set

this matter apart from the usual negligence case involving primary and vicarious


       8
        As discussed above, even though an action against the County for Officer
Chindblom’s negligence in driving his county-owned vehicle is not an action pursuant to
the LGTCA, the County must be given the same notice of claim required by the LGTCA.
Thus, providing that notice to the County does not evidence any intention to sue Officer
Chindblom.


                                             32
liabilities. Had this case been decided by a factfinder, a judgment on a verdict against the

County for an amount exceeding $30,000 would have been reduced to that amount, as

had happened in the first case brought in Brent, against Prince George’s County. The

County would have been shielded by governmental immunity from payment of any sum

above $30,000. But if Officer Chindblom had been sued and a judgment for

compensatory damages entered against him, the County would have been responsible to

pay the judgment up to $400,000, under the indemnity provisions of the LGTCA, and

governmental immunity would not have shielded it. By only suing the County and not

suing Officer Chindblom, Mr. Linz lost the opportunity to obtain a judgment above

$30,000 that the County would be responsible to pay. This is the outcome the plaintiff in

Brent avoided by filing a second suit, against the police officer, after obtaining a

judgment against Prince George’s County in his first suit. That plaintiff’s second suit

was timely filed, however. Mr. Linz attempted to add Officer Chindblom as a defendant

to regain this opportunity, but his proposed amended complaint was not filed within the

limitations period.

       What Mr. Linz perceives as unfairness in this situation underlies his argument that

the protections the statute of limitations are designed to afford are not implicated here,

and therefore the relation back doctrine should save his action against Officer

Chindblom. He maintains that, because Officer Chindblom was the only primary

tortfeasor in the accident and, as the developed facts likely will show, knew within the

limitations period that he might be sued, he would not suffer any prejudice if the action

against him were to go forward. In support, he quotes a passage from Crowe, stating that,

                                            33
when a defendant has notice, ‘“the reasons for the statute of limitations do not exist,” and,

therefore, “a liberal rule [on relation back] should be applied.”’ 272 Md. at 489 (quoting

New York Cent. & H.R.R. Co. v. Kinney, 260 U.S. 340, 346 (1922)). In Morton, in

discussing Crowe, the Court cited this passage with approval. 449 Md. at 244.

       The plaintiff in Kinney was an employee of the defendant who was injured on-the-

job in a train collision. 260 U.S. at 344. He sued the railroad company on facts that would

support a claim under New York common law and workers’ compensation statutes or a

claim under the Federal Employers’ Liability Act (FELA). After his case had dragged on

for over seven years, and long after the FELA limitations period had expired, he amended

his complaint to include the jurisdictional fact, for purposes of the FELA, that he and the

company were engaged in interstate commerce at the time of the collision. Pointing out

that the amendment made no change to the first-level facts alleged in the original

complaint, that the defendant had known from the outset that the plaintiff was seeking

recovery based on those facts, and that the facts supported a claim under the FELA,

Justice Holmes, writing for the Court, concluded that the reasons underpinning the statute

of limitations did not apply and the amended complaint should relate back.

       Kinney plainly is distinguishable, as it did not involve the addition of a new party -

- plaintiff or defendant - - after limitations had expired. And, as we have discussed, the

relation back doctrine was applied in Crowe to add necessary parties without whom the

original plaintiff could not recover at all; in Morton to allow the only real party in interest

to pursue the claim she had attempted to bring within the limitations period; and in

Zappone to allow recovery of damages by a real party in interest when the damages

                                              34
already were being sought. Officer Chindblom would have been a new and separate

party to the case who was not subject to necessary joinder and was not a real party in

interest. At bottom, Mr. Linz’s argument is that when a person knows, during the

limitations period, that an action may be brought against him or her, the defense of

limitations should not apply.

       This would be a radical departure from Maryland law on statutes of limitations

that is not necessary in this case and, among other negative consequences, would

undermine any obligation of diligence on the part of those pursuing causes of action. In

the past, Maryland courts have interpreted statutes of limitations to eliminate obvious

unfairness in their application. The judicially adopted “discovery rule,” delaying the time

of accrual of a cause of action until the plaintiff is on inquiry notice of the wrong, so the

cause of action will not become time-barred before suit can be filed, is an example. See

Poffenberger v. Risser, 290 Md. 631 (1981).

       Even in the face of the sort of potential unfairness Poffenberger was dealing with,

limitations was not eliminated as a defense. Here, within the three-year limitations

period, Mr. Linz had full knowledge of the facts supporting an action for negligence

against Officer Chindblom, sued his employer based on those exact facts, but failed to

sue the officer when nothing prevented him from doing so. He could have avoided the

outcome he decries by diligence in understanding the controlling immunity laws. This is

not a situation that justifies a departure from the established Maryland law on statutes of

limitations and, more specifically, on the relation back doctrine.



                                             35
                                     CONCLUSION

       We hold that there was not a misnomer in the original complaint as to the sole

defendant, Montgomery County, that would justify application of the relation back

doctrine; Officer Chindblom was not a necessary party or a real party in interest to the

case against the County, so those bases for applying that doctrine did not exist; the

existence, alone, of the critical factors discussed in some relation back cases - - intended

defendant and knowledge of the potential action - - is not an independent basis for

applying the doctrine; even if they were, Mr. Linz cannot show he intended to sue

Officer Chindblom during the limitations period; and finally, the circumstances in this

case do not justify disregarding the statute of limitations on fairness grounds.

                                           JUDGMENT OF THE CIRCUIT COURT
                                           FOR    MONTGOMERY         COUNTY
                                           AFFIRMED. COSTS TO BE PAID BY THE
                                           APPELLANT.




                                             36